Citation Nr: 0720162	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  02-17 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B. R.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1984 to February 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Petersburg, Florida, that denied the above 
claim.

In May 2003, as a result of a change in domicile of the 
veteran, jurisdiction of this matter was transferred from the 
RO located in St. Petersburg, Florida, to that of the RO in 
Atlanta, Georgia.

In February 2004, the veteran and B. R. testified at a video 
conference hearing over which a Veterans Law Judge who is no 
longer employed by the Board presided.  The veteran was 
notified by letter dated April 2006 of his right to another 
Board hearing; however, the veteran did not respond.

This matter was previously before the Board in July 2004 and 
June 2006 when it was remanded for additional development.  
The case is now returned to the Board for appellate review.


FINDING OF FACT

The veteran's service-connected residuals of hemilaminectomy 
and diskectomy of L4-5 prevent him from engaging in 
substantially gainful employment.




CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result for the appellant, or be of assistance 
to this inquiry.

In the decision below, the Board grants the veteran's claim 
for a TDIU.  The RO will be responsible for addressing any 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

TDIU

Applicable law provides that a TDIU may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities provided that, if there is one 
such disability, this disability shall be rated at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  Id.

Based on the evidence of record, it is clear that the veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a) in that his 
service-connected residuals of hemilaminectomy and diskectomy 
of L4-5 are rated as 60 percent disabling.  Thus, the issue 
is whether the veteran's service-connected residuals of 
hemilaminectomy and diskectomy of L4-5 prevent him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2006).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Id. at 
358.  The ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

In a June 1999 Request For Employment Information In 
Connection With Claim For Disability Benefits (VA Form 21-
4192), the veteran reported that he had last worked in 
January 1999 when he worked as an automobile salesman.  He 
had worked from August 1998 to November 1998 and from 
December 1998 to January 1999, approximately 50 hours per 
week, but he indicated that he left voluntarily for personal 
reasons.

A July 1999 VA Form 21-4192 shows that the veteran had 
previously worked as a purchasing agent from July 1995 to 
August 1998, when he left to pursue more suitable employment 
due to physical limitations.

VA outpatient treatment records dated from June 1999 to May 
2000 show that the veteran was treated intermittently for 
symptoms associated with his service-connected low back 
disorder.

A VA Social and Industrial Survey dated in February 2001 
shows that the veteran left his most recent job as an 
automobile salesman because his back was causing him 
difficulties.  The veteran then engaged in a number of part-
time jobs ranging from five hours to a rare 35 hours weekly 
depending on the severity of flare-ups of his service-
connected low back disability.  The veteran was also said to 
have applied for vocational rehabilitation through VA in 
1995, but he dropped out of the program as he could not 
tolerate sitting down during the classes.  The examiner 
concluded that the veteran had attempted to work in various 
jobs and had made significant attempts, but that his back had 
limited his ability to obtain long-term employment of a 
significant nature.  He had an intellectual capacity to do 
sit down jobs such as computers, but his back injury caused 
him difficulties with sitting in one place.

In an addendum to the February 2001 VA Social and Industrial 
Survey dated in December 2001, the examiner indicated that 
the veteran was currently working part time designing 
lighting fixtures.  He was working around his back problems.  
The examiner was unable to say that the veteran was totally 
unemployable, however, his back injury had significantly 
limited his employment and ability to do most jobs.

A VA outpatient treatment record dated in September 2002 
shows that the veteran reported increased low back pain 
following doing remodeling at his job where he had lifted 
many items.

A VA psychiatry outpatient treatment record dated in 
September 2003 shows that the veteran, in part, reported that 
he had been diagnosed with bipolar disorder and depression 
related to his service-connected low back disorder, and that 
since 1993, he had held approximately 20 jobs, but had lost 
them all as a result of absenteeism secondary to his 
depression.

A VA outpatient treatment record dated in November 2003 shows 
that the veteran was working as an estimator for a tree 
company.

A private medical record from J. L. Burton, M.D., dated in 
January 2004, shows that the veteran had lost his most recent 
automobile sales job as a result of absenteeism due to his 
inability to continue to work from his low back pain.  The 
veteran was said to have become depressed as a result of his 
chronic back pain and subsequently became addicted to pain 
medication and other narcotics.  The veteran was said to have 
developed lifelong chronic pain syndrome that would become 
more severe as he aged and as the inflammatory process 
continued.  Acute stress, including emotional and physical 
stress, were said to precipitate severe flair up of the 
disease, which could be severely debilitating and create a 
state of chronic depression.  Dr. Burton opined that the 
veteran had attempted to find gainful employment in numerous 
occupational endeavors but because of the chronic pain had 
been unsuccessful in maintaining his positions.  Dr. Burton 
added that unless the veteran's medical condition 
significantly improved, it was unlikely that he would be able 
to maintain a useful or gainful employment over any extended 
period of time in the future since the mere condition of 
sitting in a chair or driving a vehicle over prolonged 
periods of time, lifting, bending and doing many things that 
the average person would take for granted as being non-
traumatic, could result in severe pain and precipitate acute 
recurrences and exacerbations of the chronic pain syndrome.

During his February 2004 video conference hearing, the 
veteran and B. R., a friend, testified as to the history of 
his service-connected low back disorder.  It was indicated 
that the veteran had attempted to hold numerous jobs through 
the years, but that he had not been able to maintain any of 
them as a result of ongoing chronic flare-ups of the symptoms 
associated with his low back disorder.  He added that the 
slightest movement, and prolonged sitting or standing, would 
precipitate his symptoms resulting in an inability to 
continue working.  The resulting protracted absences from 
work would result in his being released by his employers. 

A VA Social and Industrial Survey dated in November 2006 
shows that the veteran was living with his sister and was 
financially limited in income.  The veteran reported that his 
chronic back pain would cause absenteeism which had resulted 
in his losing multiple jobs over preceding 20 years.  He 
indicated that he would take nothing for pain but would just 
try to deal with it.  The veteran was also being treated for 
depression which he attributes to his chronic low back pain.  
He also indicated that he would play the harmonica and 
guitar, write original music, and help raise money for 
harmonicas to be donated to children.  He indicated that he 
would play a few times each week.  The examiner concluded 
that it appeared that the veteran's depression and chronic 
pain might have prevented him from successfully keeping a job 
to provide regular employment and income.  It also appeared 
that veteran believed his depression to be a direct result of 
his chronic pain.

A VA examination report dated in November 2006 reveals that 
the veteran's claims file was reviewed in conjunction with 
conducting the examination.  The veteran reported continued 
daily low back pain, which he described as sharp in the 
buttocks and hip area with standing and mobility, and 
occasional radiating pain into the left lower extremity.  He 
described the pain as a five to six on a scale of 10.  He 
would use over-the-counter pain medication, and would use a 
cane for ambulation on flare-ups.  He would walk occasionally 
and exercise primarily by doing sitting exercises.  He added 
that he was able to take care of basic activities of daily 
living such as eating, grooming, bathing, toileting, 
dressing, and driving.  He indicated that that he was able to 
clean his room, sweep the floor, take out the trash, and wash 
dishes.  He would also occasionally go out to dinner with his 
sister.  His typical day consisted of waking up, bathing, 
eating breakfast, and practicing music on his harmonica or 
guitar. 

The veteran also stated that he would do odd jobs for friends 
once or twice a week, and that this usually involved 
handiwork around the house.  He stated that two to three 
times a week he would play with a local band.  He last worked 
for a local tree service as an estimator.  He stated that 
most of the jobs that he had in the past had been lost due to 
absenteeism with flare-ups of his back.  He described 
precipitants of flare-ups were something as simple as 
sneezing or repetitive use activities involving his neck.  He 
stated that the flare-ups occurred two to three times weekly.  
The duration of the flare-ups would be about two days, 
wherein he would have to lay in bed or recline in a chair.  
The examiner concluded that in assessment of the veteran's 
ability to gain and maintain employment, the veteran would 
have difficulty with jobs that involved significant standing 
and walking.  Even if he had the opportunity to alternate 
sitting and standing, he still might have difficulties due to 
the complaints of back and hip pain with prolonged sitting.  
He appeared to be able to perform some work doing handiwork 
around the house for individuals as well as perform with 
local bands several times a week, although this was on a less 
than full-time basis.  He also reported flare-ups several 
times a week that would last several days.  With the addition 
of a regular pain control regimen, the veteran would likely 
have less back symptomatology and would be more functional.  
However, even with the addition of a pain control regimen, it 
was unclear whether he would be able to maintain 
substantially gainful employment without resorting to mere 
speculation.

Based on its review of the relevant evidence relating to the 
service-connected disability discussed above, and giving the 
benefit of the doubt to the veteran, the Board finds that the 
competent medical evidence of record supports that the 
veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected low back 
disability.  The low back symptoms clearly interfere with the 
veteran's capacity to engage in substantially gainful 
employment.  While the record clearly shows that the veteran 
has been able to be hired for numerous jobs ever since the 
onset of his low back disability, it also shows that he had 
been unable to maintain any of them as a result of 
absenteeism stemming from flare-ups of his chronic low back 
disability.
 
While the Board recognizes that the veteran has been able to 
perform some work over the preceding years including 
handiwork for individuals and performing with a local band, 
this work has been intermittent and subject to periods 
without a flare-up of symptoms.  As noted above, the ability 
to work sporadically or obtain marginal employment is not 
substantially gainful employment.  See Moore, 1 Vet. App. at 
358.  While the veteran has been able to find employment, it 
has been shown that he is not capable of performing the 
physical acts required by employment.  See Van Hoose, 4 Vet. 
App. at 361.

The Board has considered the November 2006 statement of the 
VA examiner that the addition of a regular pain control 
regimen could result in fewer back symptoms and greater 
function.  However, the examiner conceded that it was unclear 
whether this would result in the veteran being able to 
maintain substantially gainful employment without resorting 
to mere speculation.  In this regard, the Board cannot base 
its conclusion on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2006); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994).  Therefore, the Board concludes that 
entitlement to a TDIU due to a service-connected disability 
has been established.


ORDER

A TDIU due to service-connected disability is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


